DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on March 26, 2020.
Claims 1-20 are pending in this action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napolitano et al. (US 2017/0068423).
As per claim 1, Napolitano discloses, a method for searching for media content (Abstract), the method comprising:
receiving, at a media device, a selection of a first entity currently being displayed on a display of the media device (Paragraphs 0111 and 0112);
receiving, at the media device, a voice input from a user (Paragraph 0040);
detecting, by processing the voice input, a conjunction (Paragraph 0042);
in response to detecting the conjunction, waiting for a selection of at least one additional entity (Paragraph 0131);

constructing a search query based on the conjunction, the first entity, and the at least one additional entity (Paragraph 0162);
transmitting the search query to a database (Paragraph 0103);
receiving, in response to transmitting the search query, at least one identifier of at least one content item (Abstract); and
generating for display, on the media device, the at least one identifier (Abstract).

As per claim 2, Napolitano discloses, wherein the conjunction is a coordinating conjunction and wherein constructing the search query further comprises: 
determining a type of the coordinating conjunction (Paragraph 0007);
identifying a logical operator corresponding to the type of coordinating conjunction (Paragraph 0007); and
generating a search string comprising the first entity and each additional entity separated by the logical operator (Paragraph 0100).

As per claim 3, Napolitano discloses, wherein the conjunction is a subordinating conjunction and wherein constructing the search query further comprises:
identifying a search parameter corresponding to the type of subordinating conjunction; and generating a search string comprising the identified search parameter, the first entity, and the at least one additional entity (Paragraphs 0100 and 0101).



As per claim 5, Napolitano discloses, wherein the database is stored at a remote server (Paragraph 00068).

As per claim 6, Napolitano discloses, wherein the media device is a virtual reality display (Paragraph 0110).

As per claim 7, Napolitano discloses, wherein receiving the selection of at least one additional entity further comprises: identifying a gesture made by the user; and
determining an additional entity associated with the gesture, wherein the additional entity is not being displayed on the display of the media device (Paragraph 0049).

As per claim 8, Napolitano discloses, wherein identifying the gesture made by the user comprises capturing, using a camera, a motion of the user (Paragraph 0060).

As per claim 11-18, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 1-8, because corresponding claims have similar limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. (US 2017/0068423) as applied to claims 7 and 17 above, and further in view of Kim et al. (2016/0170710).
As per claims 9 and 19, Napolitano does not expclitly disclose, but Kim discloses, wherein determining the additional entity associated with the gesture comprises: determining a direction of the gesture; capturing, using a camera, an image representing an area corresponding to the direction of the gesture; and identifying an entity in the image associated with the gesture (Paragraph 0115).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Kim’s gesture in addition to voice input in the invention of Napolitano because Kim teaches that can perform a function closer to a user’s intention (Paragraph 0195).

As per claims 10 and 20, Napolitano discloses, further comprising: processing the voice input to identify a pronoun corresponding to the additional entity; performing image processing to identify a plurality of entities in the image; and determining, based on the identity of each respective entity of the plurality of entities, a respective pronoun .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harris et al. (US 2016/0109954) discloses, Gesture recognition cloud command platform, system, method, and apparatus.
Huang et al. (US 2012/0197857) discloses, Gesture-based search.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
(571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
August 14, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656
/ABUL K AZAD/Primary Examiner, Art Unit 2656